UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 09-8159


FRANK L. HINTON,

                Petitioner - Appellant,

          v.

WARDEN, UNITED STATES PENITENTIARY - HAZELTON,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:09-cv-00096-REM-JES)


Submitted:   February 18, 1010            Decided:   February 26, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank L. Hinton, Appellant Pro Se.  Daniel W. Dickinson, Jr.,
Rita R. Valdrini, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Frank     L.    Hinton,     a     federal     prisoner,     appeals      the

district court’s order adopting the magistrate judge’s report

and recommendation and denying relief on his 28 U.S.C. § 2241

(2006)     petition.         We   have   reviewed        the   record    and   find   no

reversible error.           Accordingly, we affirm for the reasons stated

by   the   district       court   and    the     magistrate     judge.      Hinton    v.

Warden,     USP    Hazelton,      No.    2:09-cv-00096-REM-JES           (N.D.W.   Va.,

Nov. 9, 2009).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before     the    court     and   argument       would   not   aid   the   decisional

process.

                                                                               AFFIRMED




                                             2